Citation Nr: 1542656	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  06-30 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for left knee traumatic arthritis.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for right knee traumatic arthritis.

3.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for status post excision of a left knee bucket handle tear with mild instability.

4.  Entitlement to an initial disability rating (or evaluation) for major depressive disorder, in excess of 30 percent from May 9, 2005 to July 5, 2011, and in excess of 50 percent from July 5, 2011.

5.  Entitlement to service connection for bilateral hip arthritis, to include as due to in-service tick bites or as secondary to the service-connected disabilities.  

6.  Entitlement to service connection for a cervical spine disorder, to include as due to in-service tick bites or as secondary to the service-connected disabilities.  

7.  Entitlement to service connection for a lumbar spine disorder, to include as due to in-service tick bites or as secondary to the service-connected disabilities.

8.  Entitlement to service connection for fibromyalgia, to include as due to in-service tick bites or as secondary to the service-connected disabilities.

9.  Entitlement to service connection for bilateral shoulder osteoarthritis, to include as due to in-service tick bites.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

11.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or housebound status.    


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); E.S.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1975 to February 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2004, September 2004, September 2005, July 2008, October 2008, September 2009, March 2010, May 2011, September 2013, and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A claim for increased disability ratings for the service-connected left and right knee arthritis and left knee bucket handle tear with instability was received in February 2003.  A claim for entitlement to a TDIU was received in September 2003.  A claim for service connection for osteoarthritis manifested throughout the body was received in October 2003.  

The June 2004 rating decision (1) denied ratings in excess of 10 percent for left knee arthritis, right knee arthritis, and status post-operative left knee bucket handle tear with instability, respectively, (2) denied a TDIU, and (3) deferred a decision on entitlement to service connection for osteoarthritis, unspecified.  A notice of disagreement with the denial of higher ratings for the left and right knee disabilities and a TDIU as well as clarification that the Veteran was seeking service connection, in pertinent part, for osteoarthritis of the bilateral shoulders, cervical spine, and lumbar spine was received in August 2004.   

The September 2004 rating decision, in pertinent part, denied service connection for osteoarthritis of the left and right shoulder, lumbar spine, and cervical spine.  A claim for service connection for fibromyalgia and depression was received in May 2005.  The September 2005 rating decision, in pertinent part, denied service connection for fibromyalgia and depression and readjudicated (within the one year appeal period of the September 2004 rating decision) and continued the denial of service connection for arthritis of the bilateral shoulders, lumbar spine, and cervical spine, to include as due to in-service tick bites.  In January 2006, the Veteran filed a timely notice of disagreement with the September 2005 rating decision and subsequently perfected the appeal with respect to these issues in August 2006.  

Despite the August 2004 notice of disagreement with respect to June 2004 rating decision that denied increased ratings in excess of 10 percent for the left knee arthritis, right knee arthritis, and left knee instability and entitlement to a TDIU, instead of issuing a statement of the case, the RO readjudicated and continued the denial of these issues in July and October 2008 rating decisions.  See Cook v. Principi, 318 F.3d 1334, 1340-41 (Fed. Cir. 2002) (finality does not attach when VA fails to act on a timely appeal to the Board, when VA fails to notify the veteran of the adverse decision, when the RO fails to issue a statement of the case, or when VA fails to provide notice to the veteran of his appellate rights (citing Tablazon v. Brown, 8 Vet. App. 359 (1995); Hauck v. Brown, 6 Vet. App. 518 (1994); Kuo v. Derwinski, 2 Vet. App. 662 (1992); and Ashley v. Derwinski, 2 Vet. App. 307 (1992)). 

The U.S. Court of Appeals for Veterans Claims (Court) has held that the proper remedy is to vitiate the finality of a decision where the Veteran did not receive a statement of the case.  See e.g., Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  As such, the Board finds that the increased rating period for the service-connected left and right knee disabilities and TDIU runs from February 14, 2003 (the day the increased rating claim was received by VA).  The Veteran perfected the appeal with respect to the issue of entitlement to a TDIU in May 2009.

A claim for service connection for bilateral hip arthritis was received in May 2009.  The September 2009 rating decision denied service connection for bilateral hip arthritis.  In October 2009, the Veteran filed a timely notice of disagreement with the September 2009 rating decision and subsequently perfected the appeal with respect to this issue in April 2010.  The March 2010 rating decision again continued to deny ratings in excess of 10 percent for the left and right knee arthritis and left knee instability.  A statement of the case was issued in April 2012.  The Veteran perfected the appeal with respect to the increased rating claims in May 2012. 

In September 2010, the Board, in pertinent part, remanded the issues of service connection for fibromyalgia, a psychiatric disorder, cervical and lumbar spine disorders, and osteoarthritis of the bilateral shoulders for additional development.  The May 2011 rating decision granted service connection for major depressive disorder and assigned a 30 percent initial disability rating, effective May 9, 2005 (the day the claim for service connection was received by VA).  In September 2011, through the representative, the Veteran filed a timely notice of disagreement with the initial disability rating assigned for the major depressive disorder.  The September 2013 rating decision assigned a 50 percent disability rating for major depressive disorder from July 5, 2011, creating "staged" initial disability ratings.  In September 2013, the Veteran continued to express disagreement with the initial disability ratings assigned for the major depressive disorder. 

In January 2013, a VA examination for housebound status or permanent need for regular aid and attendance (on a VA Form 21-2680) was received from the Columbia VA Medical Center (VAMC).  A December 2014 rating decision denied special monthly compensation based on the need for regular aid and attendance of another person or housebound status.  The Veteran filed a timely notice of disagreement in December 2014.

For reasons not clear from the evidence of record, the issue of service connection for a bilateral shoulder disorder (previously remanded by the Board in September 2010), was not listed as an issue on appeal in the May 2011 supplemental statement of the case or any subsequent Board remand.  In April 2012, February 2013, September 2013, the Board remanded the issues of service connection for fibromyalgia, a cervical spine disorder, and a lumbar spine disorder for further development.

In April 2014, the Board remanded the issues of service connection for fibromyalgia, a cervical spine disorder, and a lumbar spine disorder to afford the Veteran a Board hearing (pursuant to a May 2012 written request).  In May 2015, the Veteran and his sister, E.S., testified at a Board videoconference hearing at the local RO in Columbia, South Carolina, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

The Veterans Law Judge took testimony with respect to the issues of increased ratings for the left and right knee disabilities, service connection for bilateral hip arthritis, and entitlement to a TDIU, but did not take testimony with respect to the remaining issues on appeal.  In correspondence received in August 2015, pursuant to a July 2015 clarification letter, the Veteran withdrew the hearing request with respect to the remaining issues on appeal.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2015).    

The issues of an increased disability rating in excess of 10 percent for the service-connected left foot disability and service connection for tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2014 written statement (left foot disability), May 2015 written statement (tinnitus).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of an increased rating for status post excision of a left knee bucket handle tear with mild instability, higher initial ratings for major depressive disorder, service connection for bilateral hip, cervical spine, lumbar spine, and bilateral shoulder disorders and fibromyalgia, entitlement to a TDIU, and entitlement to special monthly compensation based on the need for regular aid and attendance of another person or housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In a May 2015 written statement, before a Board decision was issued, the Veteran expressed the desire to withdraw the appeal for increased disability ratings for the left and right knee arthritis. 






CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the issue of an increased disability rating in excess of 10 percent for left knee traumatic arthritis are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for the withdrawal of the substantive appeal as to the issue of an increased disability rating in excess of 10 percent for right knee traumatic arthritis are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the appeal must be denied due to a lack of legal merit.  As the withdrawn issues are decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  The Board is remanding the remaining issues on appeal for additional development.

Withdrawal of the Appeal for Increased Ratings 
for 
Left and Right Knee Traumatic Arthritis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

On May 14, 2015, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing the appeal for increased disability ratings for the left and right knee traumatic arthritis; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, given this action, the Board does not have jurisdiction to review the appeal further with respect to these issues and they will be dismissed.    


ORDER

The appeal for an increased disability rating in excess of 10 percent for left knee traumatic arthritis, having been withdrawn, is dismissed.

The appeal for an increased disability rating in excess of 10 percent for right knee traumatic arthritis, having been withdrawn, is dismissed.


REMAND

Initial Ratings for Major Depressive Disorder 
and 
Special Monthly Compensation

The May 2011 rating decision granted service connection for major depressive disorder and assigned an initial disability rating of 30 percent, effective May 9, 2005 (the date the claim for service connection was received by VA).  In September 2011, through the representative, the Veteran expressed disagreement with the initial disability rating assigned.  The RO did not issue a statement of the case.  The September 2013 rating decision readjudicated the issue of a higher initial rating for major depressive disorder (characterizing correspondence received by the Veteran on July 5, 2011 as an "increased rating claim") and granted a 50 percent disability rating for major depressive disorder from July 5, 2011 - creating "staged" initial disability ratings.  In an April 2014 written statement, the Veteran continued to express disagreement with the disability ratings assigned for the major depressive disorder.

The December 2014 rating decision denied special monthly compensation based on the need for regular aid and attendance of another person or housebound status.  In December 2014, the Veteran filed a notice of disagreement with respect to this issue.  

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2015).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2015).    

The September 2011 and December 2014 notice of disagreements were properly filed with the AOJ.  As such, the Board finds that they were timely filed notice of disagreements.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issues of higher initial disability ratings for major depressive disorder and entitlement to special monthly compensation based on the need for regular aid and attendance of another person or housebound status for further procedural action.        



Increased Rating for Left Knee Disability with Instability

In a December 2014 written statement, the Veteran contended that the status post excision of a left knee bucket handle tear with mild instability had worsened from what was reflected in the other evidence of record.  The Veteran contended that, since the most recent February 2012 VA joints examination, the left knee disability has worsened in severity, including unexpectedly giving way causing repeated falls.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007), VAOPGCPREC 11-95, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  As such, the Board finds that further examination is required so that the decision is based on a record that contains a current examination.  

Service Connection for Cervical Spine Disorder, Lumbar Spine Disorder, 
and Fibromyalgia 

In September 2010, the Board remanded the issues of service connection for a cervical spine disorder, lumbar spine disorder, and fibromyalgia for an additional VA examination.  In April 2012 and February 2013, the Board specifically found that the October 2010, May 2012, and December 2012 VA medical opinions were inadequate and not in compliance with the Board's remand instructions because the opinions lacked adequate rationale and did not adequately address all relevant factual assertions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In September 2013, the Board found that the April 2013 VA medical opinion (by the same examiner who previously provided the October 2012, May 2012, and December 2012 opinions) was inadequate because the VA examiner essentially rendered the same opinions that the Board had found to be inadequate and once again failed to include a medical rationale for the direct service connection opinions rendered.  The Board specifically found that, given the continued inadequacies in the April 2013 VA medical opinions, coupled with the fact that they did not comply with the February 2013 remand directives, an additional medical opinion was necessary.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).  

The September 2013 remand instructions specifically directed that a VA examiner, other than the one who provided the October 2010, December 2012, and April 2013 opinions, should review the pertinent history and then provide an opinion as to whether the claimed fibromyalgia, cervical spine disability, and lumbar spine disability are at least as likely as not (1) incurred in or caused by service or		 (2) caused or aggravated (permanently worsened in severity) by the service-connected bilateral knee, left foot, and/or bilateral greater trochanter bursitis.  For purposes of rendering the requested opinion, the Board directed that the VA examiner "must presume that the Veteran was indeed bit by a tick during service and accept his contentions in this regard as true for purposes of providing the requested opinions" (emphasis added).  

An additional VA medical opinion was obtained in February 2014.  The VA examiner did not note or discuss the claimed in-service tick bites, but rather found that the Veteran did not have any complaints of neck or back pain or diagnosis of or any notation of symptoms consistent with fibromyalgia in the service treatment records.  The February 2014 VA examiner merely agreed with the previous VA medical opinions (which the Board has previously specifically found to be inadequate and not supported by adequate rationale) without any supporting rationale for the opinion or discussion of the in-service tick bites.  See Stegall at 271.

Further, in the December 2012 and April 2013 VA examination reports, the VA examiner further opined that there was no severe gait disturbance noted to indicate that the service-connected knee, left foot, or hip disabilities caused or accelerated the neck or back disorders.  The VA examiner opined that fibromyalgia is a primary inflammatory disorder that has no relation to the other service-connected disabilities.  

The April 2014 VA examiner opined that an antalgic gait, if present, may cause strain on the lumbar spine and cause myofascial pain and may eventually lead to degenerative disc disease or spondylosis in the lumbar spine, but there was not sufficient evidence to show that the service-connected knee, foot, or hip disabilities caused an altered gait to occur.  The VA examiner opined that it is unlikely that this effect would cause any deterioration in the cervical spine.  With respect to the claimed fibromyalgia, the VA examiner opined that, while depression is common in fibromyalgia, it is unknown if depression is a causative factor for fibromyalgia, and the role of depression in exacerbating symptoms is not well understood.  The April 2014 VA examiner opined that it is less likely as not that the cervical and lumbar disabilities and fibromyalgia are secondary to the service-connected hip, knee, foot, or acquired psychiatric disorders.   

The Court has held that it is not clear that a medical opinion that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, encompasses the question of aggravation under 38 C.F.R. § 3.310 (2015).  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See id. (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).     

Additionally, the VA treatment records throughout the course of this appeal note that the Veteran may have an antalgic gait.  See e.g., April 2010 VA treatment record (noting mildly antalgic gait).  The December 2012, April 2013, and February 2014 VA examination reports did not address these notations of an antalgic gait associated with the service-connected lower extremity disabilities when rendering the negative opinions based, at least in part, on the absence of an abnormal gait.  

The Veteran is also service connected for status post excision of a left knee bucket handle tear with mild instability.  The evidence of record notes that the Veteran has experienced multiple falls when his knees give out.  In a June 2005 written statement, the Veteran contended that, due to giving way of the left and right knee, he has fallen several times and injured other parts of the body including the hips and back.  February and May 2015 VA treatment records note that the Veteran's knees gave out in December 2014 causing him to fall and break his nose as well as resulting in bilateral hip pain.  No VA or private medical opinion is of record with an etiology opinion specifically addressing the question of whether the claimed disorders were caused or aggravated by the instability associated with the service-connected left knee disability.    

Finally, with respect to the April 2014 VA examiner's opinion that it is unknown if depression is a causative factor for fibromyalgia, and that the role of depression in exacerbating symptoms is not well understood, in a September 2011 written statement, the representative contended that, according to the National Institute of Health (NIH), depression or the gastric side effects of NSAIDS can aggravate the related symptoms and effects of fibromyalgia.  

Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the fibromyalgia, cervical spine disorder, and lumbar spine disorder.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Service Connection for a Bilateral Shoulder Disorder

In September 2010, the Board remanded the issue of service connection for a bilateral shoulder disorder for additional development, specifically to obtain any VA or private treatment records and for a VA examination.  However, the AOJ did not readjudicate the claim or issue a supplemental statement of the case with respect to this issue.  See Stegall, at 271; D'Aries v. Peake, 22 Vet. App. 97 (2008).

Further, the October 2010 VA examiner relied on the same rationale - that the service treatment records showed no record for treatment of tick bites or complications of tick bites during active service and the lack of any service treatment record evidence - in opining that the claimed bilateral shoulder disability was less likely as not related to service, which the Board, as discussed in detail above, has repeatedly found to be inadequate.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the bilateral shoulder disorder.  38 C.F.R. § 3.159(c)(4); McLendon,	 20 Vet. App. at 83-86.     

Service Connection for a Bilateral Hip Disorder

Service connection has already been established for bilateral greater trochanter bursitis.  However, the Veteran contends that he has separately diagnosed bilateral hip osteoarthritis that is also related to active service, specifically the in-service tick bites.  See e.g., May 2015 Board hearing transcript.

The Board finds that it is unclear from the evidence of record whether the Veteran has current bilateral hip arthritis.  A May 2008 VA examination report notes a diagnosis of minimal degenerative joint disease of the left hip, but the VA examiner did not provide a nexus opinion.  A February 2012 VA examination report notes no significant degenerative arthritis in either hip.  However, in rendering this opinion, the VA examiner did not note or discuss the prior diagnoses of hip arthritis throughout the claims file and in the May 2008 VA examination report.  A May 2008 VA treatment record notes minimal joint space narrowing in the left hip.  A February 2012 VA treatment record notes that x-rays revealed minimal degenerative change at the acetabular roots of the right and left hip.  See also December 2002 VA treatment record (noting left hip degenerative joint disease).  As there remains some question as to whether the Veteran has current arthritis of the hips, the Board finds that an additional VA examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon, supra.
    


TDIU

The Board further finds that the issue of entitlement to a TDIU is inextricably intertwined with issues of an increased disability rating for the status post excision of a left knee bucket handle tear with mild instability and service connection for bilateral hip, cervical spine, lumbar spine, and bilateral shoulder disorders and fibromyalgia currently on appeal because a hypothetical grant of the a higher disability rating or service connection could change the adjudication of the TDIU issue because such a grant would increase the overall disability percentage, and because the disabilities that the Veteran contends makes him unable to secure substantially gainful employment are the bilateral hips and knees.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also August 2010 application for increased compensation based on unemployability (VA Form 21-8940); November 2009 VA examination report (noting that the Veteran reported being unemployed because of a cervical spine disability and bilateral knee pain).  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the issues of an increased rating for status post excision of a left knee bucket handle tear with mild instability, higher initial ratings for major depressive disorder, service connection for bilateral hip, cervical spine, lumbar spine, and bilateral shoulder disorders and fibromyalgia, entitlement to a TDIU, and entitlement to special monthly compensation based on the need for regular aid and attendance of another person or housebound status are REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issues of higher initial disability ratings for the service-connected major depressive disorder (in excess of 30 percent from May 9, 2005 to July 5, 2011, and in excess of 50 percent from July 5, 2011) and entitlement to special monthly compensation based on the need for regular aid and attendance of another person or housebound status.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, following the issuance of the statement of the case, a timely and adequate Substantive Appeal must be filed.

2.  Then, schedule a VA examination(s) to assist in determining (1) the current severity of the service-connected status post excision of a left knee bucket handle tear with mild instability and (2) the etiology of the claimed bilateral hip, cervical spine, lumbar spine, and bilateral shoulder disorders, and fibromyalgia.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  The VA examiner should review the claims folder.  The examiner should offer the following opinions with supporting rationale:

Does the Veteran have currently diagnosed left or right hip arthritis?  The VA examiner should note and discuss the previous diagnoses of minimal degenerative change at the acetabular roots of the right and left hip and the left hip degenerative joint disease.

Is it at least as likely as not (50 percent or greater probability) that each currently diagnosed bilateral hip, bilateral shoulder, cervical spine, or lumbar spine disorder or fibromyalgia was incurred in or caused by active service?  For the purposes of preparing this opinion, the VA examiner should assume as fact that the Veteran experienced multiple tick bites during service.  In answering this question, the VA examiner should note and discuss (1) the article submitted by the Veteran entitled "Lyme Disease Slideshow: Symptoms, Causes & Treatments" noting that Lyme disease from ticks can cause arthritis and (2) the Veteran's lay statements that he was frequently bitten by ticks during service.

Is it at least as likely as not (50 percent or greater probability) that each currently diagnosed bilateral hip, cervical spine, or lumbar spine disorder or fibromyalgia was caused by the service-connected bilateral greater trochanter bursitis, bilateral knee disabilities, or left foot disabilities?

Is it at least as likely as not (50 percent or greater probability) that each currently diagnosed bilateral hip, cervical spine, or lumbar spine disorder or fibromyalgia was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected bilateral greater trochanter bursitis, bilateral knee disabilities, or left foot disabilities?

Is it at least as likely as not (50 percent or greater probability) that the fibromyalgia was caused by the service-connected major depressive disorder?

Is it at least as likely as not (50 percent or greater probability) that the fibromyalgia was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected major depressive disorder?  In rendering the requested opinion, the VA examiner should note and discuss the September 2011 written statement from the representative that, per the NIH, depression or the gastric side effects of NSAIDS can aggravate the related symptoms and effects of fibromyalgia.  

3.  Then, readjudicate the appeal.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  The pending claim of entitlement to a TDIU is inextricably intertwined with the issues of an increased disability rating for the status post excision of a left knee bucket handle tear with mild instability and service connection for bilateral hip, cervical spine, lumbar spine, and bilateral shoulder disorders and fibromyalgia; therefore, consideration of this issue must be deferred until the intertwined issues are either resolved or prepared for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


